Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  March 28, 2014                                                      Robert P. Young, Jr.,
                                                                                 Chief Justice

  148064                                                               Michael F. Cavanagh
                                                                       Stephen J. Markman
  RAUL SILVA, PENNY SILVA, STEVEN                                          Mary Beth Kelly
                                                                            Brian K. Zahra
  BIEHL, C GRANT COLTHORP, DOLORES                                  Bridget M. McCormack
  COLTHORP, DENISE M EDGAR, HEATHER                                       David F. Viviano,
  DAVIS, and TERI SUE KNIFFIN,                                                        Justices
             Plaintiffs-Appellants,
  v                                            SC: 148064
                                               COA: 307699
                                               Gratiot CC: 10-011494-CE
  CH2M HILL INC,
            Defendant/Cross-
            Plaintiff-Appellee,
  NATIONAL ENVIRONMENTAL SERVICES
  CORPORATION,
           Defendant/Cross-
           Defendant-Appellee,
  CORDES INC, CONTRACTORS TRUCKING
  INC, RON WONSEY d/b/a WONSEY’S TREE
  SERVICE, FRED A BEST d/b/a FRED A BEST
  EXCAVATING, CROSSROADS EXCAVATING
  LLC, DAG EXCAVATING LLC, CHIPPEWA
  CONTRACTING INC, DWC DIVERSIFIED INC,
  L&D CAREY & SONS TRUCKING COMPANY,
  WESLEY KAHKONEN d/b/a WES KAHKONEN
  TRUCKING, and NATIONAL SALVAGE &
  SERVICE CORP,
            Defendants-Appellees,
  SACAL ENVIRONMENTAL & MANAGEMENT
  CORP,
           Defendant/Cross-Defendant,
  ENVIRONMENTAL QUALITY &
  MANAGEMENT INC, LOOMIS TRANSPORT
  INC, HOWES & HOWES TRUCKING INC,
  GUS MATONEK INC, J&K TRANSPORT LLC,
  KIM BEBOW, TIMOTHY STRUBLE, KAT
  EXCAVATING, and JOHN MOGG d/b/a JOHN
  MOGG TRUCKING LLC,
             Not Participating.
  _________________________________________/
                                                                                                              2


      On order of the Court, the application for leave to appeal the October 15, 2013
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        March 28, 2014
       d0324
                                                                            Clerk